DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 March 2021 has been entered.
 
Response to Amendment
In the amendment dated 01 March 2021, the following occurred:
claims 1 and 11 were amended.
Claims 1, 3-11, and 13-20 are pending.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 5-7, 9-11, 13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over McInerney et al. (US 7,079,230 B1), hereinafter McInerney, in view of Waldo et al. (US 2006/0221329 A1), Waldo.

Claim 1:
McInerney discloses:
A computer-implemented method for approving a medical device disposable component used in a medical procedure and carrying out the medical procedure, the method comprising:
providing an identifiable feature 
Abstract:  “The product or product package may include visible or invisible ink containing a particular light-sensitive compound.” and Col. 16, Lines 12-24:  "Two or more absorbers may be used in a way similar to that used with emitters... absorbers may be used in conjunction with emitters." wherein an "absorber" reflects back certain wavelengths (unexcited state) and "emitters" emit certain wavelengths (excited state).
illuminating the identifiable feature with an excitation light source configured to irradiate the medical device disposable component 
Abstract:  "The device includes an assembly for providing a source of light to irradiate the ink containing the light-sensitive compound on the sample product or product package, an optical detector to detect certain spectral properties emitted…"
detecting the second emission pattern via a sensor mounted on the irradiation device with the medical device disposable component and its contents disposed in the irradiation device and comparing the second emission pattern against a set of established reference emission patterns;
Abstract:  "The device includes…an optical detector to detect certain spectral properties emitted or absorbed by the irradiated ink and a controller to determine the authenticity of the sample product or product package by comparing the emitted or absorbed properties to a standard."
determining, using a computer, whether the medical device disposable component is approved based on comparison of the second emission pattern to the set of established reference emission patterns, and 
Abstract:  "The device includes…an optical detector to detect certain spectral properties emitted or absorbed by the irradiated ink and a controller to determine the authenticity of the sample product or product package by comparing the emitted or absorbed properties to a standard." wherein "determine the authenticity" is equivalent to determining approval.

McInerney does not explicitly disclose:
a medical device disposable component;
disposing the medical device disposable component and its contents within an irradiation device in which the medical procedure is carried out;
irradiate the medical device disposable component and its contents during the medical procedure…with the medical device disposable component and its contents within the irradiation device; and
proceeding to irradiate the medical device disposable component and its contents in the irradiation device with the excitation light source only if the computer 
	
While McInerney does disclose providing an identifiable feature (light-sensitive compounds) on a product package, McInerney does not specifically disclose “a medical device disposable component.” Waldo discloses a medical device disposable component (Figure 15; [0142]-[0159], specifically [0143]:  "a disposable fluid processing set 200 is shown in FIG. 15." which includes multiple containers interconnected with tubing segments.). 
Similarly, while McInerney does disclose irradiating an identifiable feature on the package, McInerney does not specifically disclose “disposing the medical device disposable component and its contents within an irradiation device in which the medical procedure is carried out.” However, as applicant even admits in [0032] of the specification, Waldo does disclose this limitations, specifically:
disposing the medical device disposable component and its contents within an irradiation device in which the medical procedure is carried out;
Figures 15-18 and, for example, [0142].

Additionally, while McInerney discloses irradiating the ink on the package, and therefore of course the package itself, McInerney does not explicitly disclose “irradiate the medical device disposable component and its contents during the medical procedure.” However, Waldo discloses this limitation ([0172] discloses placing containers, of the disposable processing set as in [0166], into the tray of the light box for processing/treatment via irradiation from a light source).
McInerney does disclose irradiating the ink on the package, and therefore the package itself, as well as detecting emission patterns, McInerney does not necessarily disclose “proceeding to irradiate the medical device disposable component and its contents with the excitation light source only if the computer determines that the second emission pattern is a match with the set of established reference emission patterns.” However, as discussed above, Waldo discloses “proceeding to irradiate the medical device disposable component and its contents with the excitation light source.” Additionally, Waldo discloses “proceeding to irradiate…only if the computer determines that the second emission pattern is a match with the set of established reference emission patterns” ([0162] discloses using barcode labels to identify the donor, blood product, and lot numbers, with [0165] disclosing scanning the barcode label which is used to determine light dosage and duration of treatment). As discussed above, McInerney discloses determining “that the second emission pattern is a match with the set of established reference emission patterns.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by McInerney with the above limitations as disclosed by Waldo. 	
It can be seen that each claimed element is taught in either McInerney or Waldo. Illuminating an identifiable feature comprising photo-identifiable entities to ascertain its emission pattern, as taught by McInerney, does not change nor affect the functions of a medical device disposable component used in a medical procedure, as taught by Waldo. The medical procedure would be performed the same way even with the addition of an identifiable feature comprising photo-identifiable entities. Since the functionalities of the elements in McInerney and Waldo do not interfere with each other, the results of the combination would be predictable.
McInerney and Waldo since the claimed invention is merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, allowing one of ordinary skill in the art to recognize the results of the combination as predictable. 
Additionally, for example, [0162], [0165], and [0172]-[0173] of Waldo disclose verifying the fluid and treatment process by an operator and using barcodes on the medical device disposable component. McInerney discloses illuminating an identifiable feature comprising photo-identifiable entities to ascertain its emission pattern in order to verify the authenticity of a product or package, such as in Col. 2, Lines 43-44 and Col. 5 Lines 1-23. Since each individual element and its function are shown in the prior art, albeit in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is, the substitution of the “product or package” of McInerney for the “medical device disposable component” of Waldo. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim 11:
McInerney discloses:
A medical device authentication and authorization system used with a medical device during a medical procedure, the system comprising:
...having an identifiable feature comprising one or more photo-identifiable entities having a first emission pattern when in an unexcited state and a second emission pattern when in an excited state; and
Abstract:  “The product or product package may include visible or invisible ink containing a particular light-sensitive compound.” and Col. 16, Lines 12-24:  "Two or more absorbers may be used in a way similar to that used with emitters... absorbers may be used in conjunction with emitters." wherein an "absorber" reflects back certain wavelengths (unexcited state) and "emitters" emit certain wavelengths (excited state)
a programmable controller configured to:.
Col. 5, Lines 12-19:  "the device includes an assembly for providing a source of light to irradiate…an optical detector…a controller to determine the authenticity…by comparing…" wherein the ability to detect and authenticate is configurable (Col. 20, Lines 20-43) and the light source is configurable (Col. 21, Lines 10-31).
illuminate the identifiable feature with the excitation light source to elicit the second emission pattern 
Abstract:  "The device includes an assembly for providing a source of light to irradiate the ink containing the light-sensitive compound on the sample product or product package, an optical detector to detect certain spectral properties emitted…" Waldo discloses “with the medical device 
detect the second emission pattern with the at least one irradiation receiver 
Abstract:  "The device includes…an optical detector to detect certain spectral properties emitted or absorbed by the irradiated ink and a controller to determine the authenticity of the sample product or product package by comparing the emitted or absorbed properties to a standard." Waldo discloses “with the medical device disposable component and its contents disposed within the medical device,” as discussed below.
compare the second emission pattern against a set of established reference emission patterns; and
Abstract:  "The device includes…an optical detector to detect certain spectral properties emitted or absorbed by the irradiated ink and a controller to determine the authenticity of the sample product or product package by comparing the emitted or absorbed properties to a standard."
determine whether the disposable component is approved based on comparison of the second emission pattern to the set of established reference emission patterns, and
Abstract:  "The device includes…an optical detector to detect certain spectral properties emitted or absorbed by the irradiated ink and a controller to determine the authenticity of the sample product or product wherein "determine the authenticity" is equivalent to determining approval.

	McInerney does not explicitly disclose:
a medical device configured to receive a medical device disposable component and its contents within the medical device while the medical procedure is carried out, the medical device comprising an excitation light source configured to irradiate the medical device disposable component and its contents during the medical procedure and at least one irradiation receiver mounted on the medical device;
a fluid circuit configured to cooperatively associate with the medical device, the fluid circuit comprising the medical device disposable component…and
control the excitation light source to irradiate the medical device disposable component and its contents in the medical device only if the second emission pattern is a match with the set of established reference emission patterns.
	
	Waldo discloses: 
a medical device configured to receive a medical device disposable component and its contents within the medical device while the medical procedure is carried out, the medical device comprising an excitation light source configured to irradiate the medical device disposable component and its contents during the 
Figures 15-18 and, for example, [0142] disclose a medical device disposable component being received in a medical device for a medical procedure. [0130]:  "radiometer…may include a plurality of sensors…to receive light from different points on one or more lamps." and "radiometer…is used to measure light provided by two facing light sources…" wherein "light sources" can include those providing infrared or ultraviolet light ([0092]-[0093]), for example. The invention as whole is directed towards treating a biological fluid with light (see abstract), encompassing a medical device (see [0067]-[0073]). Irradiating: [0172] discloses placing containers, of the disposable processing set as in [0166], into the tray of the light box for processing/treatment via irradiation from a light source.
a fluid circuit configured to cooperatively associate with the durable medical device, the fluid circuit comprising the medical device disposable component…and
 [0069]:  "Light box 10 may include a control module 26 and a fluid treatment module 28." and Figure 15; [0142]-[0159], specifically [0143]:  "a disposable fluid processing set 200 is shown in FIG. 15." where the “disposable…set” includes multiple containers interconnected with tubing segments.
control the excitation light source to irradiate the medical device disposable component and its contents in the medical device only if the second emission pattern is a match with the set of established reference emission patterns.
As discussed above, Waldo discloses irradiating in [0172]. Additionally, [0162] discloses using barcode labels to identify the donor, blood product, and lot numbers, with [0165] disclosing scanning the barcode label which is used to determine light dosage and duration of treatment. As discussed above, McInerney discloses determining “if the second emission pattern is a match with the set of established reference emission patterns.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by McInerney with the above limitations as disclosed by Waldo. 	
It can be seen that each claimed element is taught in either McInerney or Waldo. Illuminating an identifiable feature comprising photo-identifiable entities to ascertain its emission pattern, as taught by McInerney, does not change nor affect the functions of a medical device disposable component used in a medical procedure, as taught by Waldo. The medical procedure would be performed the same way even with the addition of an identifiable feature comprising photo-identifiable entities. Since the functionalities of the elements in McInerney and Waldo do not interfere with each other, the results of the combination would be predictable.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine McInerney and Waldo since the claimed invention is merely a combination of old elements, and 
	Additionally, for example, [0162], [0165], and [0172]-[0173] of Waldo disclose verifying the fluid and treatment process by an operator and using barcodes on the medical device disposable component. McInerney discloses illuminating an identifiable feature comprising photo-identifiable entities to ascertain its emission pattern in order to verify the authenticity of a product or package, such as in Col. 2, Lines 43-44 and Col. 5 Lines 1-23. Since each individual element and its function are shown in the prior art, albeit in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is, the substitution of the “product or package” of McInerney for the “medical device disposable component” of Waldo. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claims 3 and 13:
McInerney in view of Waldo discloses the method of claim 1, regarding claim 3, and the system of claim 11, regarding claim 13, as discussed above.
McInerney further discloses:
detecting the first emission pattern and determining whether the medical device disposable component is approved based on comparison of the first emission pattern to a second set of established reference emission patterns.
Col. 16, Lines 12-24:  "the substrate being analyzed may be irradiated at a specific wavelength and reflect that same wavelength back to the detector. An area on the substrate may be covered by an absorbing compound that may absorb at the wavelength of the irradiating light and therefore be detected as an area of lower emission or reflectance than the surrounding area. Two or more absorbers may be used in a way similar to that used with emitters... absorbers may be used in conjunction with emitters." and Col. 20, Lines 44-54:  "one or more of the following criteria...need to be present for a determination that the sample is authentic:  the wavelengths emitted or absorbed by the light-sensitive compounds should be the wavelengths that are expected; the excitation wavelength should be the excitation wavelength expected…” wherein reflectance results from an unexcited state and will produce the first emission pattern, where the criteria being met entails a pattern corresponding to "the wavelengths that are expected" upon the reflection/absorption of the light.

Claims 5 and 15:
McInerney in view of Waldo discloses the method of claim 1, regarding claim 5, and the system of claim 11, regarding claim 15, as discussed above.
McInerney further discloses:
detecting the second emission pattern comprises detecting at least one of wavelength range, two-dimensional location of wavelength emission, wavelength intensity, wavelength spatial sequence, and wavelength temporal sequence.
Col. 15, Lines 35-41:  "only peak wavelengths of light are passed through. The light is then directed to the optical detector 53, which then generates a voltage level indicative of the amount of light emitted from the sample ink. The device then converts the signal into a sample characteristic, which is then compared with a fingerprint of a standard to determine the authenticity of the sample ink." and Lines 49-53:  “It is to be appreciated that the intensity or quantity of light emission from the sample is detected. However, according to one aspect of the present invention, intensity decay or a change in the quantity of light emission over time may be used to provide the sample characteristic.”

Claims 6 and 16:
McInerney in view of Waldo discloses the method of claim 1, regarding claim 6, and the system of claim 11, regarding claim 16, as discussed above.
McInerney further discloses:
the one or more photo-identifiable entities comprises at least one of photochromic ink and curable adhesive.
Col. 10, Lines 38-44:  "Groups from which the light sensitive compounds may be chosen include…photochromic compounds…"

Claims 7 and 17:
McInerney in view of Waldo discloses the method of claim 1, regarding claim 7, and the system of claim 11, regarding claim 17, as discussed above.

the first and second emission patterns for at least one photo-identifiable entity do not comprise visible light.
Col. 16, Lines 40-42:  "the range of emission wavelengths can range from about 300 nm to about 2400 nm." where the wavelength range of visible light is about 400 nm to 700 nm, making the range of "300 nm to about 2400 nm" encompass wavelengths well outside of the visible light range of wavelengths.

Claims 9 and 19:
McInerney in view of Waldo discloses the method of claim 1, regarding claim 9, and the system of claim 11, regarding claim 19, as discussed above.
McInerney further discloses:
the second emission pattern is detected by irradiation receivers comprising at least one of CMOS and CCD image sensors.
Col. 7, Lines 2 and 4

Claims 10 and 20:
McInerney in view of Waldo discloses the method of claim 1, regarding claim 10, and the system of claim 11, regarding claim 20, as discussed above.
McInerney further discloses:
the excitation light source comprises UV light and the second emission pattern comprises infrared light.
Col. 13, Line 15:  "(b) Excitation UV -- Emission IR"

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McInerney et al. (US 7,079,230 B1), hereinafter McInerney, in view of Waldo et al. (US 2006/0221329 A1), Waldo, further in view of Achkar et al. (WO 2016/057956 A1), hereinafter Achkar.

Claims 4 and 14:
McInerney in view of Waldo discloses the method of claim 3, regarding claim 4, and the system of claim 13, regarding claim 14, as discussed above.
McInerney does not further disclose:
a transformation from an unexcited state to an excited state for at least one photo-identifiable entity is irreversible.
	
	Achkar discloses a transformation from an unexcited state to an excited state for at least one photo-identifiable entity is irreversible ([00089]:  "Machine readable features of the secure glyphs that are covert, i.e. invisible to the naked-eye, include irreversible thermochromic or photochromic taggant materials."). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by McInerney with a transformation from an unexcited state to an excited state for at least one photo-identifiable entity is irreversible as disclosed by Achkar. 
Achkar:  [00089]).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McInerney et al. (US 7,079,230 B1), hereinafter McInerney, in view of Waldo et al. (US 2006/0221329 A1), Waldo, further in view of Norsten et al. (US 2008/0311495 A1), hereinafter Norsten.

Claims 8 and 18:
McInerney in view of Waldo discloses the method of claim 1, regarding claim 8, and the system of claim 11, regarding claim 18, as discussed above.
McInerney does not further disclose:
providing a substrate upon which one or more photo-identifiable entities are printed, wherein the substrate is embedded within the medical device disposable component between a first layer and a second layer of a material of the disposable component.
	
	Norsten discloses providing a substrate upon which one or more photo-identifiable entities are printed, wherein the substrate is embedded within the medical device disposable component between a first layer and a second layer of a material of the disposable component ([0045]:  "the image forming medium generally comprises an imaging layer coated on or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by McInerney with providing a substrate upon which one or more photo-identifiable entities are printed, wherein the substrate is embedded within the medical device disposable component between a first layer and a second layer of a material of the disposable component as disclosed by Norsten. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify McInerney in order to “stabilize the colored state, specifically to ambient conditions (light and temperature)” (Norsten:  [0044]).

Response to Arguments
Regarding 103, applicant’s “initial point” is unclear to the examiner. Regardless of the fact McInerney states the identifier is “undetectable with conventional light and optical scanners,” McInerney discloses use of UV-light sensitive compounds, such as in Col. 13, Lines 9-17. Therefore, applicant’s assertion that it is unclear why one would modify McInerney with Waldo to allow the identifier to be detectable with UV irradiation is itself unclear, because McInerney itself discloses this.
Applicant additionally argues that combining McInerney with Waldo would at best replace the bar code scanner of Waldo with the light source of McInerney which would be incompatible with the disclosure of Waldo. The examiner respectfully disagrees. As discussed above, McInerney does disclose frequencies of light compatible with the disclosure of Waldo, such as ultraviolet and infrared (McInerney:  Col. 13, Lines 9-17; Waldo:  [0092]-[0093]).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant finally argues claim 11 is allowable for its similarity to claim 1, and dependent claims 3-10 and 13-20 for their dependence on either claims 1 or 11. The examiner respectfully disagrees, for the reasons as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached at (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626